Citation Nr: 9927334	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE

Entitlement to service connection for claimed meralgia 
paresthetica.  




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel









INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the RO.  



REMAND

In September 1998, the RO forwarded the veteran's appeal to 
the Board.  In October 1998, the Board received additional 
private medical evidence concerning his disabilities claim.  
Additional evidence was also received in November 1998.  This 
additional evidence was not accompanied by a waiver of RO 
consideration.  Thus, it must be referred back to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (1998).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

After conducting any indicated 
development, the RO should review the 
veteran's claim in light of the 
additional evidence provided by the 
veteran.  If the issue remains denied, 
the veteran should be furnished with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


